Title: To Thomas Jefferson from Jonathan Williams, 22 May 1802
From: Williams, Jonathan
To: Jefferson, Thomas


            SirMount Pleasant near Philadelphia May 22. 1802
            After having ascertained by repeated Experiments that the Coast of America, and the eminences of Land upon it can be discovered by the varied Temperature of the Sea; it became a very natural suggestion that by a judicious use of the Thermometer a correct Chart might be made, which would not only be usefull to mariners by indicating soundings, when they could not heave the Lead; but to Society at large by discovering Fishing Banks, at present perhaps unknown.—To do this effectually would require a cruising Voyage, under the direction of an able Astronomer and draftsman accustomed to make Philosophical Experiments, from the Capes of Florida to Nova Scotia, and within the Gulph Stream; But such a Voyage, for such an Object, is not within the Power of any individual: To Government it would only be a particular direction to an ordinary Cruiser, & occasion no extraordinary Expence.
            Now that the President of the Philosophical Society, and The Cheif Magistrate of the Union are in one person, I may without hazard of impropriety submit this suggestion to your Opinion: The apprehension however of exposing myself, to an imputation of vanity on a subject which may in some respects be considered as personal, would probably have prevented this communication if I had not received the inclosed Letter from an experienced french mariner, who has been some time settled on the north River, but who is about returning to France. This declaration that he will apply to the french Government for a Cruizer to perform this service to Humanity, if we do not, renders it a Duty in me, at least to lay his Letter before you.—The Consideration of your many & important employments during the session, is the only reason that I did not make the communication immediately.
            When I last had the honour of seeing you I mentioned a magnetic oddity. I have by repeated experiment found it to be still more odd, for the experiment will not be the same with one bar of Iron that has been some time in a vertical Position, & another that has been lying in a horizontal position during a long time. The former will retain its polarity, for some time when lying down, tho’ it will not be so strong as when erect; the latter will have no polarity at all (unless in a North & South direction) when in a horizontal position; but will in an instant possess that quality if put in a vertical position. The Distance from Pole to Pole in the same Bar is very irregular, & varies from two feet to two Inches: A Bar of steel will retain its Polarity in all positions.
            I have the honour to be with the greatest Deference & Respect Sir Your faithfull & obedient Servant
            Jona Williams
          